Citation Nr: 0623043	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1945 
to November 1946, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  


REMAND

The veteran's claim for service connection for a low back 
disorder was previously considered and denied by a rating 
decision dated in December 1998.  As such, the veteran is 
required to submit new and material evidence to reopen the 
previously denied claim. 

In connection with this claim, the RO provided notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
However, a case from the United States Court of Appeals for 
Veterans Claims (Court) has essentially modified the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

In Kent the Court held, in part, that the VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and must notify the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Court further held that the VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for a right leg 
disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  Apart from any 
other requirements applicable under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefits sought.  
In doing so, the RO should advise the 
veteran or the element or elements 
required to establish service connection 
that were found to be insufficient in the 
previous denial.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and to insure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

